As filed with the Securities and Exchange Commission on January 5, 2017 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MICROBOT MEDICALINC. (Exact name of registrant as specified in its charter) Delaware 94-3078125 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 175 Derby Street, 27/1 Hingham, MA 02043 Telephone: (908) 938-5561 (Address, including zip code, and telephone number, including area code of registrant’s principal executive offices) Harel Gadot Chairman, President and Chief Executive Officer Microbot Medical Inc. 175 Derby Street, 27/1 Hingham, MA 02043 Telephone: (908) 938-5561 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Stephen E. Fox, Esq. Michael S. Williams, Esq. Ruskin Moscou Faltischek, P.C. 1laza, East Tower, 15th Floor Uniondale, New York (516) 663- 6600 From time to time after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If the only securities being registered on this Formare being offered pursuant to dividend or interest reinvestment plans, please check the following box.☐ If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.☐ If this Formis filed to register additional securities for an offering pursuant to Rule462(b)under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☒ (File No.333-193100) If this Formis a post-effective amendment filed pursuant to Rule462(c)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Formis a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e)under the Securities Act, check the following box.☐ If this Formis a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b)under the Securities Act, check the following box.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ CALCULATION OF REGISTRATION FEE Titleofeachclassofsecurities toberegistered(1) ProposedMaximum AggregateOffering Price(2) Amountof RegistrationFee(3) Common Stock, par value $0.01 per share Preferred Stock Warrants Debt Securities Total The registrant previously registered such indeterminate number of shares of common stock, preferred stock, debt securities, and warrants to purchase common stock, preferred stock or debt securities, either individually or in units, in one or more offerings, as would have an aggregate offering price not to exceed $100,000,000 on a Registration Statement onForm S-3(File No.333-193100) (the “Prior Registration Statement”), which was declared effective on January 8, 2014. As of the date of this Registration Statement, the maximum aggregate offering price of securities which remains to be offered pursuant to the Prior Registration Statement is $2,933,205. There is being registered hereunder an indeterminate number of shares ofcommon stock, preferred stock, debt securities, warrants to purchase common stock, preferred stock or debt securities, either individually or in units, as may be sold from time to time by the Registrant. There is also being registered hereunder an indeterminate number of shares of common stock, preferred stock and debt securities as shall be issuable upon conversion, exchange or exercise of any securities that provide for such issuance. The maximum aggregate offering price of the additional securities being registered hereby pursuant to Rule 462(b) under the Securities Act of 1933, as amended (the “Securities Act”), is $586,641, which represents not more than 20% of the maximum aggregate offering price of securities remaining on the Prior Registration Statement. Calculated in accordance with Rule 457(o) under the Securities Act. The Registration Statement shall become effective upon filing in accordance with Rule462(b)promulgated under the Securities Act of 1933, as amended. EXPLANATORY NOTE AND INCORPORATION OF CERTAIN INFORMATION BY REFERENCE This Registration Statement is being filed with the Securities and Exchange Commission (the “Commission”) pursuant to Rule462(b)under the Securities Act of 1933, as amended. This Registration Statement incorporates by reference the contents of, including all amendments and exhibits thereto and all information incorporated by reference therein, the Registration Statement onFormS-3(Registration No.333-193100) (the “Prior Registration Statement”), which was declared effective by the Commission on January 8, 2014. This Registration Statement is being filed solely for the purpose of registering an additional $586,641 of securities of the same classes as were included in the Previous Registration Statement. The amount being registered does not represent more than 20% of the maximum aggregate offering price of the securities which remains eligible to be sold under the Prior Registration Statement. The required opinions and consents are listed on the ExhibitIndex attached hereto. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Hingham, State of Massachusetts, on the 5th day of January, 2017. MICROBOT MEDICALINC. By: /s/ Harel Gadot Harel Gadot President, Chief Executive Officer and Chairman Pursuant to the requirements of the Securities Act, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Harel Gadot Harel Gadot Chairman, President and Chief Executive Officer (Principal Executive Officer) January 5, 2017 /s/ David Ben Naim David Ben Naim Chief Financial Officer (Principal Financial and Accounting Officer) January 5, 2017 /s/ Moshe Shoham Moshe Shoham Director January 5, 2017 /s/ Yoseph Bornstein Yoseph Bornstein Director January 5, 2017 /s/ Solomon Mayer Solomon Mayer Director January 5, 2017 /s/ Scott Burell Scott Burell Director January 5, 2017 INDEX TO EXHIBITS Exhibit Number DescriptionofDocument Opinion of Ruskin Moscou Faltischek, P.C. Consent of Brightman Almagor Zohar& Co., a Member of Deloitte Touche Tohmatsu Limited Consent of Ruskin Moscou Faltischek, P.C. (included in Exhibit5.1)
